Citation Nr: 0618044	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  06-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1943 to February 
1946, and inactive reserve duty from February 1946 to June 
1971.  He died in 2004 and is survived by the appellant, his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran died as a result of left sided pneumonia, a 
consequence of sepsis, due to acute renal failure.  

2.  At the time of his death, the veteran was in receipt of 
service connection for three noncompensably disabling 
disorders: high frequency hearing loss, right ear; 
hemorrhoids; and an appendectomy scar, asymptomatic.  

3.  The veteran had no in-country service, or documented 
visitation in the Republic of Vietnam, or exposure to 
herbicides, including Agent Orange.  

4.  Acute renal failure, diabetes mellitus and hypertension 
are not shown during a period of active duty, including 
active duty for training.  

4.  A disability of service origin is not shown to have 
hastened, produced, or been causally or etiologically related 
to the cause of the veteran's death.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.310, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim of service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The appellant's claim of service 
connection for the cause of the veteran's death was received 
at the RO in January 2005.  Notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) was issued in March 2005, and 
the claim was denied by an RO decision of June 2005.  The 
timing of the notice fully complies with Pelegrini.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2005 VCAA notice, as with the June 2005 notice of 
RO rating decision and the November 2005 statement of the 
case (SOC), advised the appellant of the sort of evidence not 
of record that is necessary to substantiate the claim of 
service connection for the cause of the veteran's death, to 
include evidence of actual in-country service in the Republic 
of Vietnam, and medical evidence of a link between the 
veteran's death and his prior active military service.  The 
claimant was advised of what evidence the VA will obtain, and 
what information the claimant was expected to provide.  The 
claimant was asked to submit all evidence in the claimant's 
possession that pertains to her claim.  Although the notices 
made no reference to veteran's status and the effective date 
of any grant of service connection, there is no prejudice to 
the claimant since his veteran status is not questioned, and 
the claim is being denied-an effective date of a grant of 
service connection for the cause of the veteran's death will 
not be assigned.  The appellant has failed to submit evidence 
of the veteran's service in Vietnam, or medical nexus 
evidence linking his death with his prior service or to 
service-connected disability.  Although the appellant was so 
advised during the April 2006 Board Video Conference hearing, 
and was afforded a period of 30 days in which to submit such 
evidence, none has been forthcoming.  

All pertinent VA and private terminal treatment records were 
obtained.  VA has made reasonable efforts to obtain relevant 
records in support of the claim on appeal.  38 U.S.C.A. 
§ 5103A (a),(b),(c).  Accordingly, there is no further 
available development indicated.  See 38 U.S.C.A. § 5103(b).  

The record also indicates that the appellant was provided 
with copies of all communications and adjudications, 
including all pertinent RO rating decisions, the SOC and the 
SSOC.  VA has satisfied its duties to inform and assist the 
appellant at every stage of this appeal.  The appellant has 
pointed to no other pertinent evidence which has not been 
obtained, and the record is ready for appellate review.  
Proceeding with the claim in its procedural posture would not 
therefore inure to the appellant's prejudice.  There is 
adequate evidence of record to adjudicate the claim.  
Accordingly, there is no prejudice in proceeding with a 
decision in the appeal at this time.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); See also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. § 20.1102 (2005) 
(Pertaining to harmless error).  

The Merits of the Claim

The appellant seeks service connection for the cause of death 
of the veteran.  She asserts that the veteran had in-country 
service in the Republic of Vietnam (Vietnam) during the 
Vietnam Conflict as a pilot with the U.S. Air Force Reserves.  
She argues that while in Vietnam, the veteran was 
presumptively exposed to Agent Orange, and that as a result 
of such exposure he developed diabetes mellitus many years 
later.  She also asserts that the veteran's service-related 
diabetes mellitus caused or contributed substantially or 
materially to the cause of the veteran's death.  She also 
asserts that the veteran had hypertension since 1943.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from January 1943 to 
February 1946, and  subsequently had periods of active duty 
for training with the U.S. Air Force Reserve.  The appellant 
has not suggested, and the evidence does not show, that the 
terminal disorders were incurred during the former period of 
active service.

As to the veteran's latter period of service with the U.S. 
Air Force Reserve, the term active duty includes any period 
of active duty for training (ACDUTRA) in which the individual 
was disabled by a disease or injury incurred or aggravated in 
the line of duty, or inactive duty training during which the 
individual was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. §§ 101(24), 1153 (West 
2002); 38 C.F.R. § 3.306 (2005); see also, Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Accordingly, service connection 
is warranted if renal disease, diabetes mellitus or 
hypertension are shown during a period of ACDUTRA, but not if 
only shown during inactive duty training.  The evidence of 
record shows no renal disease, diabetes mellitus, or 
hypertension during a period of active duty, including any 
period of ACDUTRA.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.  

A service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases like hypertension, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability is proximately due to or 
the result of a service-connected disease or injury.  

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for hypertension 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus must manifest 
itself to a degree of 10 percent or more at anytime after a 
Vietnam veteran's presumed exposure to Agent Orange during 
active service.  38 U.S.C.A. § 1116.  Service in the Republic 
of Vietnam includes means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2005).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off shore of the Republic of Vietnam 
is not qualifying service in Vietnam).  

The appellant asserts that the deceased veteran told her that 
he had active duty in Vietnam during the Vietnam conflict, 
including cargo flights in and out of Saigon, Vietnam while a 
pilot in the U.S. Air Force Reserves.  No evidence of record 
supports the assertion.  

In June 2005 correspondence from the National Personnel 
Records Center (NPRC), it was reported that the veteran had 
no documented service in the Republic of Vietnam and no 
exposure to herbicides, including Agent Orange.  Despite 
being requested to do so, the appellant has failed to provide 
evidence which supports her assertion that the veteran 
performed flights to the Republic of Vietnam.  

The records of the NPRC are accorded great probative weight.  
Having been provided by an agency of the U.S. Government, the 
Board is assured of the authenticity of these original 
records.  In this regard, this finding is consistent with the 
well-recognized reliance placed by VA upon service department 
and NPRC determinations.  See Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§  3.203(a), (c).  The veteran had no 
service or visitation in Vietnam, he is not entitled to a 
presumption of exposure to Agent Orange, and he is not 
otherwise shown to have been so exposed.  

Having established that the veteran is not entitled to the 
presumption of exposure to Agent Orange because he had no in-
country duty to, or visitation in, the Republic of Vietnam, 
the Board turns to other aspects of the claim on appeal.  

Unlike a survivor's claim for benefits accrued at the time of 
a veteran's death, a survivor's claim for veterans' death 
benefits is not derivative, but "will" be decided without 
regard to a prior disposition of a related claim during the 
veteran's lifetime.  38 C.F.R. § 20.1106; see Kane v. 
Principi, 17 Vet. App. 97, 100 (2003); Owings v. Brown, 8 
Vet. App. 17, 19 (1995).  Accordingly, the Board has reviewed 
the record and considered whether any service-connected 
disability caused or contributed substantially or materially 
to the cause of the veteran's death, including whether the 
veteran's documented history of renal disease, diabetes 
mellitus, or hypertension can be linked to the veteran's 
prior active service, including his ACDUTRA.  

At the time of his death, the veteran was in receipt of 
service connection for three noncompensably disabling 
disorders: high frequency hearing loss, right ear; 
hemorrhoids; and an appendectomy scar, asymptomatic.  The 
appellant does not assert, and the evidence does not suggest 
that there is any causal connection between the veteran's 
right ear hearing loss, hemorrhoids, and his appendectomy 
scar and his death due to renal failure.  

The veteran's death certificate lists the cause of his 
November 2004 death as left-sided pneumonia, a consequence of 
sepsis, which was due to acute renal failure.  Terminal and 
near terminal VA treatment records show treatment for renal 
failure, hypertension, diabetes mellitus, ethanol abuse, 
chronic obstructive pulmonary disease (COPD) and congestive 
heart failure.  Contrary to the appellant's current 
contention, a July 1997 VA hospital treatment record 
indicates that the veteran's hypertension was secondary to 
his renal artery stenosis, and not conversely.  An initial 
diagnosis of questionable diabetes mellitus was made on VA 
hospitalization in October 2000.  

Treatment for hypertension is first shown in August 1988, 
when the veteran first sought treatment at a VA facility.  
Initial VA treatment records of August 25, 1988 include a 
reported medical history which is silent for hypertension in 
service.  That same day, the veteran consistently reported a 
history of hypertension, "since 1983."  In October 1988 the 
veteran stated that he had hypertension since 1944, but 
received no treatment until 1983.  On VA examination in 
December 1988, the veteran first reported a history of 
hypertension since 1943.  Neither diabetes mellitus nor a 
renal disorder where shown on VA examination in December 
1988.  

However, service medical records for active duty from January 
1943 to February 1946 show no acute renal failure, sepsis, 
diabetes mellitus, or hypertension.  Blood pressure readings 
were all normal, ranging from 124-140/70-80 mm. in September 
1942, May 1943, January, February and March, 1944, and 
January 1946.  

Service medical records for the veteran's reserve duty, from 
February 1946 to June 1971, which includes multiple periods 
of ACDUTRA primarily in the 1960's, show no diagnosis of a 
renal disorder, renal failure, sepsis, diabetes mellitus, or 
hypertension, including on separation examination in December 
1970.  On annual examinations for flying status, each 
performed during a period of inactive duty, and dated 
primarily in October, November or December of the years 1962 
through 1970, show blood pressure readings ranging from 120-
146/80-94 mm.  An October 1962 reading of 146/94 mm. was the 
highest blood pressure reading of record, and notation was 
made in December 1966 of a history of systolic pressures no 
greater than 150 mm.  The lowest blood pressure reading was 
120/80 mm. noted in November 1967 during a period of ACDUTRA.  
No diagnosis of hypertension was given.  

No medical evidence is of record to suggest that the 
veteran's renal failure, diabetes mellitus, or hypertension 
begin during any period of active service.  A renal disorder 
is first shown in February 1996, many years after the 
veteran's retirement in June 1971.  Similarly, diabetes 
mellitus is first shown in October 2000.  

The veteran is shown to have first sought treatment for 
hypertension in 1988-many years after his separation from 
active duty in February 1946.  With no service in Vietnam, 
and no diabetes mellitus prior to October 2000, service 
connection for the cause of the veteran's death due to renal 
failure, claimed as a result of diabetes mellitus, on either 
direct basis or a presumptive basis, is denied.  Service 
connection for the cause of the veteran's death due to renal 
failure, claimed as the result of hypertension, is denied as 
hypertension is not shown during a period of active service.  

The Board therefore finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for the cause of the veteran's death on all bases 
and theories.  Where the preponderance of the evidence is 
against a claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The record indicates beyond all doubt that the veteran 
rendered valuable and honorable service to the nation.  While 
the Board therefore expresses its appreciation for his 
service, VA is bound by the applicable law under statute, 
regulations, and the precedential decisions of the appellate 
courts.  The claim on appeal is denied.  






ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


